ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest reference, Kakita US 10,396,757 of record, an acoustic wave device comprising a first substrate having piezoelectricity in at least a portion thereof; a first IDT on the first substrate; a second substrate stacked on the first substrate and having piezoelectricity in at least a portion thereof; a second IDT on the second substrate; a bonding layer between the first and second substrates; at least one first wiring electrode extending from the first IDT; at least one second wiring electrode extending from the second IDT; the at least one first and second wiring electrodes are signal and/or ground wiring electrodes, overlap in plan view; but does not disclose a second wiring electrode extends to the first substrate after passing over a lateral surface or through inside of the bonding layer, the at least one first and second wiring electrodes overlap with each other in plan view in which the bonding layer is provided, and the at least one first and second electrodes arranged not to contact, nor would it have been obvious to combine the prior art of record thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kawasaki US 10,243,535, Nakamura US 10,171,064, Kubo US 7,378,922, Caron US 10,284,177, each disclose a first and second substrates each with resonators and stacked together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238.  The examiner can normally be reached on M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/A.W/Examiner, Art Unit 2843  

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843